DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 and February 15, 2022 has been entered.

Application Status and IDS
Claims 96-114 are pending.
The information disclosure statements (IDS) submitted on January 31, 2022 and February 15, 2022 were filed after the mailing date of the Notice of Allowance on November 1, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Prosecution on the merits of this application is reopened on claims 96-114 and are considered unpatentable for the reasons indicated below.

Allowable Subject Matter
The indicated allowability of claims 96-114 is withdrawn in view of the newly discovered reference(s) to Gormley (US 9,683,230 B2; published 20 June 2017; effectively filed 9 January 2013 based on US Provisional Application 61/750,682).  Rejections based on the newly cited reference(s) follow.


Claim Objections
Claim 99 is objected to because of the following informalities:  
Claim 99 recites “The method of any of claims 98 wherein . . .”, which does not make grammatical sense.    For the purposes of examination claim 99 is interpreted to mean “The method of claim 98 wherein . . .”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 96-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 96 recites “. . . without the use of physical compartmentalization such as nanodrops, . . .”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 104 recites “The method of claim 101 wherein transposons are present at multiple sites of long fragments before the interaction of the long fragments and the beads.”  It is not clear what “at multiple sites of long fragments” is referring to.  “At multiple sites of long fragments” is not recited in the specification.  All instances of “at multiple sites” in the specification refers to transposons inserting into the long DNA; therefore, it is not clear how “at multiple sites” relates to “before the interaction of the long fragments and the beads”, considering that claims 96 and 101, from which claim 104 depends, requires the beads to contain the transposons used for tagging the long DNA.  

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 96-98, 101, 110-112 and 114 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gormley (US 9,683,230 B2; published June 20, 2017; effectively filed January 9, 2013 based on US Provisional Application 61/750,682).

Regarding claims 96 and 110, Gormley teaches methods of barcoding (i.e., tagging) long DNA molecules (columns 22-25).  Gormley teaches the DNA can be from any source including genomic, subgenomic and metagenomic DNA (column 1, lines 49-50).  Regarding (a), Gormley teaches combining a long DNA molecule with barcoding sequences attached to a solid surface, which can be microparticles or beads (column 2; lines 46-59; column; lines 20-26).  Regarding (a)(i) and (ii), Gormley teaches beads would contain a unique barcode (i.e., the same oligonucleotide immobilized thereon) (column 22, lines 43-44) and that each solid support (i.e., bead) could contain at least 1000-1,000,000 tag-containing transposon complexes per mm2 (column 3, lines 31-34).  Gormley also teaches the beads range from 100 nm to 1mm, (column 9, lines 38-39).  Given a spherical bead with a diameter of mm, surface area of 3 mm2, and at least 1000 tags/mm2, Gormley teaches each bead with at least 1000 copies of the same oligonucleotide immobilized thereon.  Regarding (a)(ii) Gormley teaches “applying a target DNA to the population of microparticles, thereby generating immobilized DNA fragments that are tagged with the index domain” (column 23, lines 5-7).  Regarding (a)(iii), Gormley teaches “1 million beads each with a unique barcode” (column 24, lines 38-39).  Regarding (b), Gormley teaches “[w]hen double stranded DNA is added to the solid support, the transposome complexes will tagment added DNA, thus generating ds fragments coupled at both ends to the surface . . . In certain embodiments, the length of the resulting bridged fragments is . . . less than 100,000 bp.”  (Column 9, line 55 through column 10, line 3).  Gormley also teaches “barcoding method comprise providing a population of microparticles having transposome complexes immobilized thereto, the transposome complexes comprising a transposase bound to a first polynucleotide and second polynucleotide. In some embodiments, the first polynucleotide comprises an index domain associated with the microparticle.  In some embodiments, the index domain can be unique to the microparticle.” (column 22, lines 56-64).  According to the instant specification, a “long fragment” is a polynucleotide greater than 10 kb in length" ([0074]), thus Gormley teaches the DNA is tagged such that long DNA fragments are produced and that each fragment has a tag at each end (i.e., multiple copies of a tag sequence).  Gormley teaches “The probability of two alleles being tagmented onto the same bead is low and is a function of the concentration of the DNA added, the number of beads and the number of barcodes.” (column 24, lines 32-36).  Gormley teaches a DNA with multiple tags from a single bead (Figure 14).  
Regarding the limitation “without the use of physical compartmentalization such as nanodrops”, the specification recites “methods for associating copies of the same long tag to hundreds of ~1 kb sub-regions of ~100 kb genomic fragments in a homogenous reaction without any physical compartmentalization (e.g., droplets in an emulsion)” ([0084]).  The specification also indicates that to minimize instances where two or more different tags are inserted into the same DNA fragment include appropriate dilutions ([0096]) and/or use of a gel-like medium ([0097]) can be used.  To this end, Gormley teaches “The methods presented herein achieve advantages of physical isolation similar to the emulsion method without using emulsions” (column 22, lines 38-40).  Gormley also teaches “The probability of two alleles being tagmented onto the same bead is low and is a function of the concentration of the DNA added, the number of beads and the number of barcodes.” (column 24, lines 32-36).  Gormley also teaches “tagmentation and other downstream processing such as PCR amplification can all be performed in a single tube, vessel, droplet or other container.” (column 20, lines 24-27).  Thus, Gormley teaches several instances of tagmentation (i.e., preparing multiply tagged DNA) in homogenous reaction without the use of physical compartmentalization such as nanodrops, one of which, a dilution method, is a preferred way to limit incorporation of different tags into a single DNA.

Regarding claim 97, Gormley teaches “1 million beads each with a unique barcode” (column 24, lines 38-39).  

Regarding claim 98, Gormley teaches “The probability of two alleles being tagmented onto the same bead is low and is a function of the concentration of the DNA added, the number of beads and the number of barcodes.” (column 24, lines 32-36).  Gormley also teaches “In some embodiments, a population of beads bearing immobilized transposome complexes can be mixed with an excess of beads that bear no transposomes or oligonucleotides, thereby reducing the likelihood of tagmentation across two or more different beads. Another method to reduce the likelihood of tagmentation across two or more different beads includes immobilizing beads so contact between beads is minimized.” (column 21, lines 57-64).  Thus, Gormley provides methods to adjust the proportion of DNA that is tagged with tag sequences from a single bead.  

Regarding claim 101, Gormley teaches the tagmentation is done using transposons containing barcodes and the DNA is tagged via transposition (¶ spanning columns 2-3).  Gormley also teaches tagmentation is performed under conditions that are suitable for transposition of the transposons into the long fragments (column 6, lines 60-63). 

Regarding claim 111, Gormley teaches the tagged DNA is cleaved using additional transposons (i.e., producing subfragments) and the subfragments contain the same tag sequence (Figure 16).

Regarding claim 112 and 114, Gormley teaches the tag domains of their oligonucleotides as comprising "one or more regions suitable for hybridization with a primer for a cluster amplification reaction" (column 7, lines 36-38) as well as the amplification of immobilized DNA fragments (column 13,  line 66, to column 16, line 7), including with use of PCR (column 14, line 60, to column 15 , line 5; and ¶ spanning columns 15-16).  Gormley also teaches sequencing of immobilized DNA fragments (column 16, line 8 through column 18, line 2) and "methods of assembling long reads using barcodes on immobilized transposomes" (columns 22-24).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 99 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley (US 9,683,230 B2, based on US Provisional Application 61/750,682; as cited above) as applied to claims 96-98, 101, 110-112 and 114 above, and further in view of Levy (Levy et al., PLOS Biology (2007), 5(10): 2113-2144).
Regarding claim 104, as described above in section 112(b), it is not clear what is meant by “wherein transposons are present at multiple sites of long fragments before the interaction of the long fragments and the beads”.  For the purposes of examination, the limitation is interpreted to mean that the long fragments of genomic DNA already contain transposons before interacting with the beads that also have the transposons to be used for tagmentation.  
The teachings of Gormley are recited above and applied as for claims 96-98, 101, 110-112 and 114.  Although Gormley teaches the DNA can be from any source and teaches methods for varying the amount of DNA in a mixture, Gormley does not teach the mixture of beads, transposon tags and DNA contains more than a haploid amount of DNA from a diploid organism.  Gormley also does not teach the source DNA contains transposons.
Levy teaches the diploid sequence of an individual human (Title).  Levy teaches the DNA was nebulized (i.e., fragmented) and then adapters were added to the ends of the DNA fragments (page 2138, ¶8).  Levy teaches the sequencing comprises 32 million random DNA fragments and assembling into 4,528 scaffolds, comprising 2,810 million bases of contiguous sequence with approximately 7.5-fold coverage for any given region (Abstract).  Levy teaches the diploid DNA sequence contained many novel SNPs compared to human reference genomes (Abstract).  Levy also teaches the individual was heterozygous at many SNPs (Abstract).   Levy also teaches the DNA of the individual contained transposons, which were identified via their repeat sequences (page 2122, ¶4; page 2139, ¶9).
It would have been obvious to one skilled in the art before the effective filing date to have applied the method of tagging DNA in Gormley using more than a haploid amount of the DNA from a diploid human containing transposons taught in Levy because it would have amounted to a simple substitution of one DNA source for another by known means to yield predictable results.   One skilled in the art would have a reasonable expectation of success of tagging the DNA from a diploid human because Gormley teaches the methods can be used with any DNA source and Levy teaches human diploid DNA can be fragmented and ligated to adapters.  One would have been motivated to tag DNA from a diploid individual and to include more than a haploid amount of DNA to ensure complete coverage of the haploid genome and to also identify heterozygous loci in the individual as taught in Levy.   One skilled in the art would have a reasonable expectation of success of tagging the DNA containing transposons because Levy tagged the DNA with a different method and was able to identify the transposon based on repetition.  


Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Gormley (US 9,683,230 B2, based on US Provisional Application 61/750,682; as cited above) as applied to claims 96-98, 101, 110-112 and 114 above, and further in view of Dunne (Dunne et al., Eur J Microbiol Infect Dis (2012), 31: 1719-1726, published June 8, 2012).
The teachings of Gormley are recited and applied as for claims 96-98, 101, 110-112 and 114 above.  Gormley also teaches the DNA can be from any source including genomic, subgenomic and metagenomic DNA (¶ spanning pages 1-2) and teaches a working example using genomic DNA from E. coli bacteria (page 40, lines 22-23).  Gormley does not teach the DNA is a microbiome with bacterial DNA from a mixture of bacteria.
Dunne teaches “the technological wherewithal to sequence large stretches of DNA/RNA and to patch those sequences together into complete genomes or transcriptomes of prokaryotic and eukaryotic organisms has advanced rapidly following the publication of the drafts of the first microbial and human genomes.” (page 1720, ¶2).  Dunne teaches next-generation sequencing (NGS) has been applied to the understanding of the human microbiome, which is the mixture of microorganisms including bacteria that colonize the human body (page 1722, last ¶).  Dunne also teaches “gut microbiome analysis already shows promise in classifying disease processes such as inflammatory bowel disease into more specific entities, such as Crohn’s disease or idiopathic bowel syndrome, and as more detailed information is filtered from so-called “altered microbiome” studies, it should be possible to winnow disease-associated changes down to one or two highly predictive species.” (page 1723, ¶1).
It would have been obvious to one skilled in the art before the effective filing date to have applied the method of tagging DNA in Gormley to tagging DNA from a microbiome containing DNA from a mixture of the bacterial species taught in Dunne because it would have amounted to a simple substitution of one DNA source for another by known means to yield predictable results.  One skilled in the art would have a reasonable expectation of success of tagging the DNA from a microbiome because Gormley teaches the methods can be used with any DNA source and Dunne teaches NGS has already been used in microbiome studies.  One would have been motivated to do so in order to identify bacteria in a sample for the purposes of classifying human disease as taught in Dunne.  

Claims 102-103, 105-109 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley (US 9,683,230 B2, based on US Provisional Application 61/750,682; as cited above) as applied to claims 96-98, 101, 110-112 and 114 above, and further in view of Steemers (WO 2012061832 A1; published May 10, 2012; effectively filed at least as of November 7, 2011; cited in IDS filed 7/12/2019). 

The teachings of Gormley are recited and applied as for claims 96-98, 101, 110-112 and 114 above.   Gormley also teaches the transposon tags attached to the solid support contain two strands that are partially complementary to each other (Figure 3a).  Gormley also teaches additional tagmentation steps of DNA that has already been tagmented with transposons (Figure 16).  Gormley does not teach the long fragments containing adapter sequences, methods of nicking and gapping long fragments, or methods of ligating adapter sequences into nicks in the strands.
Steemers teaches a method for sequence analysis of a target nucleic acid (page 13, lines 26-34), including nucleic acids of a human diploid genome (page 57, Table 1).  Steemers also teaches providing a mixture of a plurality of DNA fragments with a population of beads (page 49, lines 25-30), containing unique immobilized transposon sequences (page 49, lines 1-4 and 12-15).  Steemers teaches activating the transposon complex to insert the transposon sequence into each of the plurality of target nucleic acids producing a tagged fragment (page 49, lines 15-20).  
Regarding claims 102-103, 105-109, Steemers teaches nicking methods "used in combination with transposon methods, such as preceding or following tagmentation" (page 23, lines 8-33).  Steemers also teaches this nicking "exploits the genomic DNA to provide the junction tags" (page 23, lines 10-11). 
Regarding claims 102-103 and 113, Steemers teaches ligating adaptors at nicks in the strands of target nucleic acid and that "[t]he nucleic acids are amplified using primer sites of the adaptors" (page 58, lines 11-22).
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the methods of tagging DNA fragments without compartmentalization as taught in Gormley with the methods of nicking and adaptor ligation steps taught by Steemers because it would have amounted to a simple combination of methods by known means to yield predictable results.  Both Gormley and Steemers are directed to methods of tagging genomic DNA using transposons for the purposes of sequencing.  The nicking, gaping and transposition methods of Steemers allow the incorporation of various tags with known sequences (i.e., adaptors) without the use of beads, while the methods of Gormley allows further tagging of the long fragments with transposons while immobilizing the DNA onto beads or other solid support for downstream applications.  Because both Steemers and Gormley are directed to the same purpose and are shown to facilitate downstream sequencing and sequence assembly, one skilled in the art would be motivated to combine them.   One skilled in the art would have a reasonable expectation of success of using DNA that is first nicked and ligated to adapters because Gormley teaches any DNA source can be used in the methods and teaches iterative steps of incorporating multiple tags into the DNA fragments.  One skilled in the art would also have a reasonable expectation of success of using tag sequence that contain a tag sequence and a sequence complementary to an adapter already incorporated into the long fragments because Gormley teaches using tags with multiple sequences (e.g. index code, bar code, primer) and an additional strand that hybridizes to a sequence in the tag within in the transposon tags attached to a bead surface.  

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636